EXHIBIT 10.1 AMENDMENT NO.4 TO CREDIT AGREEMENT This Amendment No.4 to Credit Agreement is dated as of December 2, 2013 (the “Agreement”), and is among the Lenders identified on the signature pages hereof as Lenders (which Lenders constitute the Required Lenders and, as applicable, all of the Lenders directly affected by the applicable amendments to be effected by this Agreement), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as agent for the Lenders (Wells Fargo, in that capacity, “Agent”), and PAC-VAN, INC., an Indiana corporation (“Borrower”). The Lenders, Agent, and Borrower are party to a Credit Agreement dated as of September 7, 2012 (as amended, restated, supplemented, or otherwise modified before the date of this Agreement, the “Credit Agreement”). The parties also desire to modify the Credit Agreement in certain respects. The parties therefore agree as follows: 1.Definitions. Defined terms used but not defined in this Agreement are as defined in the Credit Agreement. 2.Amendments to Credit Agreement. (a)To correct a scrivener’s error, clause(e) of the definition of “Borrowing Base” in Schedule1.1 to the Credit Agreement is hereby amended to read in its entirety as follows, effective as of the effective date of Amendment No.3 to Credit Agreement dated as of June 30, 2013, between Agent, Borrower, and the Lenders party thereto: “(e)[reserved]; minus” (b)Clause(k) of the definition of “Permitted Acquisition” in Schedule1.1 to the Credit Agreement is hereby amended to read in its entirety as follows: “(k)the Purchase Price in respect of all Permitted Acquisitions (including the proposed Acquisition) shall not exceed $30,000,000 in the aggregate during the term of the Agreement.” 3.Representations. To induce Agent and the Lenders to enter into this Agreement, Borrower hereby represents to Agent and the Lenders as follows: that Borrower is duly authorized to execute and deliver this Agreement and is and will continue to be duly authorized to borrow monies under the Credit Agreement, as amended by this Agreement, and to perform its obligations under the Credit Agreement, as amended by this Agreement; that the execution and delivery of this Agreement and the performance by Borrower of its obligations under the Credit Agreement, as amended by this Agreement, do not and will not conflict with any provision of law or of the articles of incorporation or bylaws of Borrower or of any agreement binding upon Borrower; 1 that the Credit Agreement, as amended by this Agreement, is a legal, valid, and binding obligation of Borrower, enforceable against Borrower in accordance with its terms, except as enforceability is limited by bankruptcy, insolvency, or other similar laws of general application affecting the enforcement of creditors’ rights or by general principles of equity limiting the availability of equitable remedies; that the representations and warranties set forth in Section4 of the Credit Agreement, as amended by this Agreement, are true and correct in all material respects (but if any representation or warranty is by its terms qualified by concepts of materiality, that representation or warranty is true and correct in all respects), in each case with the same effect as if such representations and warranties had been made on the date of this Agreement, with the exception that all references to the financial statements mean the financial statements most recently delivered to Agent except for such changes as are specifically permitted under the Credit Agreement and except to the extent that any such representation or warranty expressly relates to an earlier date; that Borrower has complied with and is in compliance with all of the covenants set forth in the Credit Agreement, as amended by this Agreement, including those set forth in Section5, Section6, and Section7 of the Credit Agreement; and that as of the date of this Agreement, no Default or Event of Default has occurred and is continuing. 4.Conditions. The effectiveness of this Agreement is subject to satisfaction of the following conditions: that Agent has received this Agreement executed by Agent, the Lenders, and Borrower; that Agent has received copies (executed or certified, as appropriate) of all other legal documents or minutes of proceedings taken in connection with the execution and delivery of this Agreement to the extent Agent or its counsel reasonably requests; that Borrower has paid all fees and expenses required to be paid by Borrower on the date of this Agreement under this Agreement, the Credit Agreement, or the other Loan Documents; and that all legal matters incident to the execution and delivery of this Agreement are satisfactory to Agent and its counsel. 5.Release. Borrower hereby waives and releases any and all current existing claims, counterclaims, defenses, or set-offs of every kind and nature which it has or might have against Agent or any Lender arising out of, pursuant to, or pertaining in any way to the Credit Agreement, any and all documents and instruments delivered in connection with or relating to the foregoing, or this Agreement. Borrower hereby further covenants and agrees not to sue Agent or any Lender or assert any claims, defenses, demands, actions, or liabilities against Agent or any Lender which occurred prior to or as of the date of this Agreement arising out of, pursuant to, or pertaining in any way to the Credit Agreement, any and all documents and instruments delivered in connection with or relating to the foregoing, or this Agreement. 2 6.Miscellaneous. (a)This Agreement is governed by, and is to be construed in accordance with, the laws of the State of Illinois. Each provision of this Agreement is severable from every other provision of this Agreement for the purpose of determining the legal enforceability of any specific provision. (b)This Agreement binds Agent, the Lenders and Borrower and their respective successors and assigns, and will inure to the benefit of Agent, the Lenders and Borrower and the successors and assigns of Agent and each Lender. (c)Except as specifically modified or amended by the terms of this Agreement, all other terms and provisions of the Credit Agreement and the other Loan Documents are incorporated by reference in this Agreement and in all respects continue in full force and effect.Borrower, by execution of this Agreement, hereby reaffirms, assumes, and binds itself to all of the obligations, duties, rights, covenants, terms, and conditions that are contained in the Credit Agreement and the other Loan Documents. (d)Each reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import, and each reference to the Credit Agreement in any and all instruments or documents delivered in connection therewith, will be deemed to refer to the Credit Agreement, as amended by this Agreement. (e)This Agreement is a Loan Document.Borrower acknowledges that Agent’s reasonable costs and out-of-pocket expenses (including reasonable attorneys’ fees) incurred in drafting this Agreement and in amending the Loan Documents as provided in this Agreement constitute Lender Group Expenses. (f)The parties may sign this Agreement in several counterparts, each of which will be deemed to be an original but all of which together will constitute one instrument. [Signature pages to follow] 3 The parties are signing this Amendment No.4 to Credit Agreement as of the date stated in the introductory clause. PAC-VAN,INC., as a Borrower By: /s/ Christopher A. Wilson Name: Christopher A. Wilson Title Secretary WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By: /s/ Brian Hynds Name: Brian Hynds Its Authorized Signatory HSBC BANK USA, N.A., as a Lender By: /s/ Thomas Kainamura Name: Thomas Kainamura Its Authorized Signatory
